Citation Nr: 0310424	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-20 338	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder. 

2.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as schizophrenia or bipolar 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1973 to November 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was sent for 
development.  That development having been completed, the 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained by the RO.  

2.  The veteran expressed his desire to withdraw his appeal 
of his claim of entitlement to service connection for a 
personality disorder in September 2000, before a decision by 
the Board was issued on this particular issue.

3.  The veteran does not have an acquired psychiatric 
disability that is linked to his military service, and a 
psychosis was not manifested within his first post service 
year.


CONCLUSIONS OF LAW

1.  The appeal with regard to the claim of entitlement to 
service connection for a personality disorder has been 
withdrawn.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 
20.204(b) (2002).

2.  An acquired psychiatric disability was not incurred or 
aggravated in service, nor may a psychosis be presumed to 
have been incurred therein. 38 U.S.C.A. § 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The July 2000 and October 2000 rating decisions, the August 
2000 Statement of the Case (SOC), and the October 2000 
Supplemental Statement of the Case (SSOC) advised the veteran 
of the laws and regulations regarding service connection.  
The SOC and the SSOCs informed the veteran that service 
connection for schizophrenia was being denied because there 
was no evidence that he had schizophrenia, and service 
connection for bipolar disorder was being denied because 
there was no evidence that linked that disability to service.  
The SOC and SSOCs also informed the veteran what evidence the 
RO had obtained.  A March 2001 letter to the veteran 
specifically informed him what evidence he had to submit and 
what evidence VA would obtain.  The RO obtained the veteran's 
service medical records, VA outpatient medical evidence, 
records from private physicians, records from the Social 
Security Administration, and various examination reports.  
The veteran was provided VA examinations in September 1999, 
July 2002, and August 2002.  There is no indication that 
there is more information or medical evidence to be found 
with respect to the veteran's claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Service connection for a personality disorder

In a September 2000 written statement that was signed by the 
veteran, he requested that his appeal of entitlement to 
service connection for a personality disorder be withdrawn.  
As of September 2000, the Board had not yet promulgated a 
final decision on the veteran's appeal of that claim.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b) (2002); 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 
2002).

Because the veteran has clearly expressed his desire to 
terminate his appeal for this benefit, because he has done so 
in writing, and because the Board had not yet promulgated a 
decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal 
has been satisfied.  38 C.F.R. § 20.204(b) (2002).  
Accordingly, further action by the Board on this particular 
matter is not appropriate and the veteran's appeal should be 
dismissed.  38 U.S.C.A. § 7105(d) (West 2002).

III.  Service connection for an acquired psychiatric 
disability

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002). If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

As stated above, the veteran withdrew his claim seeking 
service connection for a personality disorder.  Pursuant to 
regulation, a personality disorder is not a disease or injury 
for compensation purposes.  38 C.F.R. § 3.303 (2002)

The appellant's service medical records are negative for any 
mention of an acquired psychiatric disability, including 
schizophrenia or bipolar disorder.  

VA and private treatment records reflect extensive treatment 
in the years following service for psychiatric complaints.  A 
treatment note dated in June 1978 indicates a diagnosis of 
anxiety reaction with alcoholism in passive-aggressive 
personality.  Records reflecting treatment by Dr. McBride, a 
VA psychiatrist, include an August 1999 statement reflecting 
a diagnosis of "full-blown paranoid personality disorder".  
Dr. McBride recharacterized the veteran's disability as a 
paranoid delusional disorder in June 2000.  

The first record of post-service hospitalization is in June 
1977 when the veteran was admitted to a VA hospital after an 
incident with his family where he could not control his 
temper.  The veteran was provisionally diagnosed with a 
personality disorder, with explosive behavior.  A VA 
hospitalization report from September 1985 indicates a 
diagnosis of mixed personality disorder and no major 
psychiatric problems.  The veteran was again hospitalized in 
December 1987 with a diagnosis of mixed personality disorder 
with borderline antisocial traits.  A VA hospitalization 
report dated in February 1989 indicates a diagnosis of 
delusional paranoid disorder and borderline personality.  A 
VA hospitalization report dated in October 1997 indicates 
that the veteran showed significant mixed personality 
disorders.  A VA hospitalization report dated in October 1998 
suggests a diagnosis of intermittent explosive disorder, 
substance abuse, and antisocial personality disorder.  The 
veteran did not remain hospitalized at that time due to a 
threatening confrontation with his treating physician.  A VA 
hospitalization report dated in April 1999 indicates 
diagnoses of depression, bipolar disorder, and explosive 
personality disorder with antisocial and paranoid traits.  A 
VA hospitalization report from November 2000 indicates a 
diagnosis of explosive disorder, a personality disorder with 
antisocial and borderline traits.  The report also indicates 
a history of bipolar disorder but indicates that that 
diagnosis was not supported currently.

The veteran testified at a personal hearing at the RO in May 
2000.  This hearing was held in connection with the veteran's 
claim for service connection for a personality disorder.  He 
testified that he had problems in service and that he was 
discharged due to a personality disorder.  He testified that 
he was diagnosed with schizophrenia in 1987 or so and that he 
believes his schizophrenia is linked to service.  He 
testified that he gets depressed, that he has problems with 
anger control, that he has had suicidal thoughts, and 
problems with concentration and memory.

The veteran presented Social Security records showing that he 
has been awarded Social Security Disability benefits for a 
variety of disabilities including bipolar disorder.  The 
medical evidence relied on by the Social Security 
Administration consists almost entirely of VA outpatient and 
VA hospitalization records.  A Mental Residual Functional 
Capacity Assessment worksheet is included in the Social 
Security records.  This document is dated in January 1998 and 
indicates the presence of a personality disorder and 
indicates no schizophrenia or paranoia, and no anxiety 
related disability.  Also included in the Social Security 
records is a copy of a disability determination evaluation 
examination conducted by Dr. Pramanik in September 1997.  Dr. 
Pramanik reviews the medical records and interviews the 
veteran.  Based on his examination, diagnoses of borderline 
personality disorder and antisocial personality disorder are 
made.  Dr, Pramanik indicates that no psychiatric diagnosis 
are found.

The veteran underwent a VA examination in September 1999.  
The examiner stated there was no evidence of psychotic 
process or delusional disorder during the lengthy interview.  
The veteran's scores on the MMPI and MCMI psychological tests 
were deemed to be invalid do to extreme elevations in some 
scores.  The examiner stated that these scores were 
consistent with the scores of individual who have severely 
over reported symptoms and problems.  According to the 
examiner, such profiles may indicate a cry for help, 
conscious dissimulation for gain, or are often found in the 
scores of individuals with personality or mood disorders.  
The examiner stated that these scores are not consistent with 
the scores of individuals with psychosis, unless produced by 
an individual in a state of disorganized confusion, which was 
not evident during a two-and-a-half-hour interview.  The 
examiner also noted that in spite of the evidence of over 
reporting, the veteran's score on the bipolar: manic scale 
was not significantly elevated.  The examiner having reviewed 
the medical record, and conducted a lengthy and thorough 
examination, provided a diagnosis of a personality disorder, 
specifically antisocial personality disorder with a secondary 
diagnosis of a mixed personality disorder.  The examiner also 
noted that his examination does not support a diagnosis of a 
depressive or anxiety disorder, bipolar disorder, 
schizophrenia, or any other psychotic process.

The veteran underwent another VA examination in July 2002.  
The examiner reviewed the veteran medical records and 
interviewed the veteran.  The examiner stated that the 
veteran appears to primarily have a personality disorder.  
There was no current evidence of schizophrenia or bipolar 
disorder, and the examiner opined that the veteran's present 
psychiatric problems are unrelated to military service.  The 
examiner noted that the available records indicate that the 
veteran's condition did not grow markedly more severe after 
service and that there are no current signs of the effects of 
psychological trauma related to his military experience.

The Board sent the claims folder back to the examiner who had 
conducted the July 2002 examination with a request for the 
examiner to review the medical evidence including specific 
items and to state whether this review would change his 
previous diagnosis and opinion.  The examiner reviewed the 
record and stated that the record shows that the veteran has 
had multiple diagnoses, some of which are contradictory and 
the majority of which are not adequately substantiated by the 
clinical records in the file.  It was indicated that the 
veteran has current symptoms, a mental status examination, 
and a past history that is most consistent with a severe 
personality disorder, which has been further complicated by 
episodes of substance abuse which is not uncommon with this 
diagnosis.  The examiner states that it is quite apparent 
from the available medical evidence that the veteran's 
personality disorder preceded his period of military service 
and continues to be the predominant reason for his 
dysfunctional behavior.  It was concluded that the veteran's 
current psychiatric disability was not caused by or 
significantly exacerbated by his military service.  

Based on the above, the Board finds that the appellant has 
presented no credible evidence that suggests he has a chronic 
psychiatric disability that is linked to service.  The 
appellant's service medical records are completely negative 
for any acquired psychiatric disability, and include no 
pertinent findings of schizophrenia or bipolar disorder.  The 
veteran was first hospitalized post-service in June 1977 more 
than 2 years after leaving service.  Nowhere in the records 
is there a link provided between an acquired psychiatric 
disability and the veteran's military service.  A psychosis 
was not exhibited within the first post service year.  The 
hospitalization reports, treatment notes, and examination 
reports do not indicate any link.  The Board has noted that 
appellant's belief that his psychiatric disability began in 
service and is related to service.  The appellant is 
competent to describe symptoms but, as a layperson, he is not 
competent to render a medical diagnosis or establish the 
etiology of a disease process.  See, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Since there is no link to service shown, service connection 
for an acquired psychiatric disability is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  The Board notes that schizophrenia and bipolar 
disorder may be chronic diseases that may be service 
connected on a presumptive basis if they are manifested to a 
compensable degree within one year of separation from active 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§  3.307, 3.309 (2002).  There is no 
evidence in this case that these disabilities, if present, 
were manifested within one year of leaving service.  The 
veteran was not diagnosed with either schizophrenia or 
bipolar disorder within the required time frame. 




ORDER

The appeal of the claim of entitlement to service connection 
for a personality disorder is dismissed.

Entitlement to service connection for an acquired psychiatric 
disability, claimed as schizophrenia or bipolar disorder is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

